Citation Nr: 1033635	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  10-26 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1151 based on a claim that the 
Veteran's death resulted from treatment at Department of Veterans 
Affairs (VA) medical facilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1944 to March 1946, 
and died in December 2007.  The Appellant is the Veteran's 
surviving spouse.

The Appellant's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2009 rating decision of the VA 
Regional Office (RO) in Cleveland, Ohio (The Tiger Team), that 
denied the benefit sought on appeal.  The RO in New Orleans, 
Louisiana, is currently handling the matter.

In a statement of July 2009, the Appellant requested a hearing.  
In a January 2010 statement, the Appellant indicated that she 
does not want a hearing.  Based upon this later document, the 
Board finds that the Appellant has withdrawn her earlier request 
for a hearing and will proceed with this appeal.  

The issue of entitlement to non-service connected burial 
benefits has been raised by the record in a January 2010 
statement by the Appellant, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on December [redacted], 2007, at the age of 81 years, 
due to end-stage lung cancer.

2.  There is no evidence that carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the hospitalization or medical or 
surgical treatment caused the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to DIC under 38 U.S.C.A. § 1151 
based on a claim that the Veteran's death resulted from 
hospitalization, or medical or surgical treatment provided by the 
VA, are not met.  38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant's claim for compensation is premised on 38 U.S.C.A. 
§ 1151.  Title 38, U.S.CA. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability or death by reason of VA hospitalization, 
or medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability or death were service 
connected.  Subsequent amendments to 38 U.S.C.A. § 1151 made by 
Public Law 104-204 require a showing not only that the VA 
treatment in question resulted in additional disability or death 
but also that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
the medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  

Based on its review of the relevant evidence in this matter, and 
for the following reasons and bases, however, it is the decision 
of the Board that the preponderance of the evidence weighs 
against the claim for compensation under 38 U.S.C.A. § 1151 for 
an additional disability alleged to be caused by hospitalization 
or medical or surgical treatment provided by VA.

In determining whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the veteran's condition after such care or 
treatment.  VA considers each involved body part or system 
separately.  38 C.F.R. § 3.361(b) (2009).

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the veteran's 
additional disability or death.  Merely showing that a veteran 
received care or treatment and that the veteran has an additional 
disability or that he died does not establish cause.  38 C.F.R. § 
3.361(c)(1) (2009).

Hospital care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2) (2009).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent.  Determinations of 
whether there was informed consent involve consideration of 
whether the health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  (2009).  Minor deviations 
from the requirements of 38 C.F.R. § 17.32 that are immaterial 
under the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2009).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 
3.361(d)(2)) (2009).

The evidence of record establishes that the Veteran died on 
December [redacted], 2007, from end-stage lung cancer at a private medical 
hospital.  Prior to his death, the Veteran was treated at the VA 
Medical Center (VAMC) in New Orleans, Louisiana from March 2004 
to November 2007.  

The Veteran's last outpatient treatment visit at the VAMC was on 
November 2, 2007.  At this visit, the Veteran was seen by his 
primary care physician at VA for hypertension and depression.  At 
this appointment, the Veteran did not voice any complaints of 
either shortness of breath or loss of appetite.

Subsequently, on November 21, 2007, the Appellant called the VAMC 
to report that the Veteran was getting worse.  He reportedly 
would not get out of bed and would not eat.  The Appellant stated 
that the Veteran got angry when she tried to give him food.  The 
Appellant stated that the Veteran was previously seen by his 
primary physician and told that it would take a month before the 
Veteran would have improvement from his Prozac medication, which 
was started at his last visit.  The Appellant stated that she did 
not want him to not eat and die.  The Appellant indicated that 
the Veteran was alert and oriented.  He was cooperative at times.  
He had a current diagnosis of depression.  This message was 
forwarded to his primary care provider.

The primary care provider returned the Appellant's call that same 
day, on November 21, 2007.  The Veteran reported that he felt 
very tired, had no appetite and had shortness of breath with 
physical activity.  The primary care provider noted that the 
Veteran did not have these complaints at his last appointment on 
November 2, 2007.  Although the Veteran had already been 
scheduled for a follow-up appointment the following month, the 
primary care provider advised the Veteran to move that 
appointment up to the following week.  He also instructed the 
Veteran to call 911 and go to the local emergency room for 
evaluation if his symptoms got worse over the holiday weekend.

Instead of making an appointment at the VAMC, the Veteran was 
seen by the Ochsner Foundation on November 26, 2007.  The Veteran 
was admitted to the hospital for complaints of weakness and 
shortness of breath.  The Veteran told the hospital that he had 
been tired for the past three weeks with increasing shortness of 
breath and poor appetite.  He asserted that prior to three weeks 
earlier, he had been fairly active.  It is noted once again that 
the Veteran had not voiced any respiratory complaints at the time 
of his last VA appointment.

The Veteran was treated by the private hospital and diagnosed 
with Stage IV lung cancer.  The Veteran died on December [redacted], 2007 
from end-stage lung cancer at the Ochsner Foundation.  

The Appellant essentially contends that VA should have diagnosed 
the Veteran's lung cancer sooner, and she believes that the 
failure to do so constitutes fault in VA's provision of care and 
that such failure was the cause of the Veteran's death.  

The Appellant provided several examples of when the Veteran might 
have been diagnosed.  She contends that in November 2007, the 
Veteran was treated by the VAMC for severe coughing.  The 
Appellant stated that the Veteran was sent home with cough 
medicine by the VA, instead of being properly treated for his 
lung cancer.  However, the Veteran's VA outpatient treatment 
records do not show that the Veteran was treated for severe 
coughing by VA at any time from March 2004 to November 2007.

Additionally, the Appellant contends that a few years prior to 
the Veteran's death, he was treated for flu-like symptoms by his 
primary care provider at VA.  The Appellant contends that the 
Veteran's lung cancer should have been diagnosed at that time, 
and that the failure to diagnose it at that time constituted 
fault on the part of VA.  However, the Veteran's VA outpatient 
treatment records also fail to establish that the Veteran was 
treated for flu-like symptoms by the VAMC at any time from March 
2004 to November 2007.  It is true that he Veteran was 
administered the flu vaccine on two occasions, but this was not 
because he was experiencing flu-like symptoms.

Finally, the Appellant asserts that her husband was not allowed 
to die in a VA Hospital, since New Orleans did not have a VA 
Hospital in 2007 due to the Hurricane Katrina.  The Appellant is 
correct that there was no VA Hospital in New Orleans at that 
time; however, the Veteran could have been treated by the VAMC in 
New Orleans on November 21, 2007.  The Veteran instead chose to 
be treated by a private physician.  The Veteran was not forced to 
make this choice by the VA.  This was the Veteran's choice. 

In information received from the National Cancer Institute, it is 
noted that there is no generally accepted screening test for lung 
cancer, and unfortunately early lung cancer often does not cause 
any symptoms.  The literature explained that as the cancer grows, 
some common symptoms may arise, including a worsening cough, 
shortness of breath (or other breathing trouble), chest pain, 
coughing up blood, a hoarse voice, frequent lung infections such 
as pneumonia, weight loss without any known cause, or feeling 
tired all the time.  However, the information cautioned that most 
often even those symptoms that can be associated with lung cancer 
are not actually due to cancer.

Even so, in reviewing the Veteran's VA treatment records, the 
Veteran repeatedly denied any of the signs listed above.  For 
example, in February 2006 the Veteran specifically denied 
hemoptysis (coughing up blood); he stated that his appetite was 
normal and denied any weight loss; and he denied any chest pain 
or shortness of breath.

The VA outpatient treatment records do not reflect any complaints 
by the Veteran of shortness of breath, respiratory problems, or 
lung cancer; and the Veteran affirmatively denied shortness of 
breath on numerous occasions from 2004-2007, including as late as 
September 2007.  

The Veteran was never diagnosed with lung cancer by the VAMC; 
however,   November 21, 2007, only two weeks prior to his death, 
was the first time the Veteran voiced complaints of shortness of 
breath to the VAMC.  As previously mentioned, the Veteran's VA 
primary care physician, returned the Veteran's phone call on the 
same day he called, and even advised the Veteran to move up his 
next appointment to the following week, and to call 911 and go to 
the local emergency room for evaluation if his symptoms got worse 
over the holiday weekend.  

In summary, the weight of the medical evidence is against the 
claim.  The preponderance of the medical evidence shows that the 
Veteran's death was not proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on VA's part in failing to diagnose the 
Veteran's lung cancer sooner.  Although the Appellant has offered 
her own opinion that the Veteran's death was due to negligence, 
laypersons, such as the Appellant, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis or 
an opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  There has been no 
suggestion in either the private treatment records or the VA 
treatment records to suggest either that the Veteran's lung 
cancer should have been diagnosed sooner or that VA's care was 
faulty.  

The Board regrets the Veteran's passing, and is sympathetic to 
the Appellant's claim; however, the fact remains that the 
evidence does not reveal any errors of commission or omission on 
the part of VA in failing to diagnose the Veteran's lung cancer.

Accordingly, the Board concludes that the criteria for 
entitlement to DIC under 38 U.S.C.A. § 1151 based on a claim that 
the Veteran's death resulted from hospitalization, or medical or 
surgical treatment provided by the VA, are not met.  Thus, the 
Appellant's claim is denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of service 
connection for the cause of the veteran's death, section 5103(a) 
notice must be tailored to the claim.  The notice should include 
(1) a statement of the conditions, if any, for which a veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Unlike a claim to reopen, an original DIC 
claim imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why any 
claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  A letter from the RO dated in June 2008 
provided the Appellant with an explanation of the type of 
evidence necessary to substantiate her 38 U.S.C.A. § 1151 claim, 
as well as an explanation of what evidence was to be provided by 
her and what evidence the VA would attempt to obtain on her 
behalf.  

While the notice provided did not include any information 
concerning the evaluation or the effective date that could be 
assigned should her claim be granted, Dingess v. Nicholson, 19 
Vet. App. 473 (2006), since this decision affirms the RO's 
denial, the Appellant is not prejudiced by the failure to provide 
her that further information.  Further, because service 
connection was not in effect for any condition, any failure to 
notify the Appellant of this situation was harmless error.  For 
all of these reasons, the Board concludes that the appeal may be 
adjudicated without a remand for further notification.

VA has a duty to assist the Appellant in the development of the 
claim.  This duty includes assisting the Appellant in the 
procurement of the Veteran's service treatment records (STRs) and 
pertinent treatment records and providing a medical opinion when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's STRs 
and post-service treatment records have been obtained.  The 
Appellant was afforded the opportunity for a personal hearing, 
but chose to withdraw this request.  

While a VA medical opinion was not provided in this case, the 
Federal Circuit Court of Appeals (Federal Circuit) has recognized 
that there is not a duty to provide an examination in every case.  
See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, 
the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide 
the Veteran with a medical examination or to obtain a medical 
opinion is not triggered unless there is an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with the Veteran's service or with another 
service-connected disability.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  The record in this case is negative for any 
indication, other than the Appellant's own assertion, that the 
failure to diagnose the Veteran's lung cancer sooner constituted 
fault on the part of the VA.  As such, this conclusory lay 
statement is insufficient to trigger VA's duty to provide an 
examination with an opinion.   See Waters, 601 F.3d 1274. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Appellant's claim.  Therefore, no 
further assistance to the Appellant with the development of 
evidence is required.


ORDER

DIC pursuant to 38 U.S.C.A. § 1151 based on a claim that the 
Veteran's death resulted from treatment at VA medical facilities 
is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


